El Juez Asociado SeñoR Texidoe,
emitió la opinión del tribunal.
María Engenia Carrión presentó ante el Jnez Presidente de este tribunal nn recurso de habeas corpus, en, el que recayó resolución denegatoria en 20 de diciembre de 1927.
La peticionaria fué sentenciada por la Corte de Distrito de Arecibo, en proceso por adulteración de leche, a sufrir una pena de cárcel y pagar una multa. Este tribunal en grado de apelación modificó la sentencia, e impuso a la acu-sada una multa de cien dólares. La Corte de Distrito de Arecibo, a petición del Fiscal, y por no pagar la multa la aquí peticionaria, ordenó se la encarcelara por nn término' que no ha de exceder de noventa días; fné ella encarcelada, y presentó la petición de habeas corpus de que antes se hace mención. T ahora acude ante el tribunal en pleno.
No tenemos duda alguna de que la corte de distrito no *10•puede modificar, para ningún fin, las sentencias que dicte este tribunal. Pero tampoco creemos que éste es el caso' ante nuestra consideración.
El artículo 54 del Código de Enjuiciamiento Criminal, tal y como quedó enmendado en 8 de abril, 1916, Leyes de ese-año página 45, dispone que “Cuando en cualquier tribunal se dicte sentencia condenando a un acusado al pago de una, multa y dejare de satisfacer inmediatamente dicba multa, será encarcelado por falta de dicbo pago y permanecerá en reclusión un día por cada dollar que baya dejado de pagar.”'
El cumplimiento de la sentencia de este tribunal se ba ajustado al precitado artículo 54, Código de Enjuiciamiento-Criminal. No es este caso como el de People y. Brown, llfi Cal. 35, en el que la pena fue de prisión y multa.

La resolución dictada por el Sr. Presidente de este tribunal debe ser confirmada, como resolución del Tribual en pleno.

El Juez Presidente Sr. del Toro no intervino.